    Case 3:21-cv-00476-JAG Document 9-2 Filed 08/02/21 Page 1 of 1 PageID# 164



Marc Stout,
Jacqueline Stout
30 Willow Branch Place
Fredericksburg, VA 22405                                     ECEOV^
                                                                                   July 29, 2021

Clerk
                                                         CLERK/U S.          CGJ
U.S. District Court                                               RiCHMOND
701 East Broad Street
Richmond, VA 23219

RE:3:21-cv-00476, Marc Stout, et al. v. Timothy Baroody, et. ai



Clerk,

Enclosed:


One Motion to Amend Complaint;
One copy of the proposed amended complaint for the court;
One USM-285 form for proposed defendant Ridenour;
One proof of service;
One summons for proposed defendant Ridenour;
One copy of the proposed amended complaint for defendant Ridenour



Respectfully,



Marc Stout, Jacqueline Stout
